Gilbert, J.
Mat Alexander was convicted of the offense of murder, and was sentenced to life imprisonment in the penitentiary. He moved for a new trial on the general grounds, and subsequently amended the motion. The motion having been overruled, he excepted.
With reference to the general grounds the movant insists that the evidence at most warranted a verdict finding the defendant guilty of voluntary manslaughter. Evidence was introduced by the State tending to show, and which authorized the jury to find, as follows: On December 13, 1924, Jones P. Aiken was a policeman of the city of Atlanta. He resided in the immediate vicinity of Love joy, - Powers, and Simpson Streets within the City of Atlanta. ■ Somewhere about the hour of nine o’clock p. m., while he was at his home on Powers Street with his wife, some *772one knocked on his door and requested that he go to quell a disturbance near by. The officer .repaired to the scene, where several persons were assembled, among whom were the defendant, Mat Alexander, and his wife. The defendant and his wife had engaged in a fight, using bricks and a stick, and there was also much loud talking and cursing, causing a disturbance in the neighborhood. Several of the residents of the neighborhood were on the street; and when the officer appeared, finding the combatants with bricks still in their hands, he showed Mat Alexander his badge and told him he was under arrest. The defendant replied: “You are not going to take me down,” and also, “You can shoot me, but I am not going to go down.” The police officer replied, “I am not going to shoot you, but you are going down.” The expression “going down” clearly meant going to the police station. The defendant, being apprised that the policeman was intent upon arresting him, from the first showed anger and a disposition to defy arrest. The officer took hold of the defendant and undertook to carry him along the street; whereupon the accused took hold of a fence and pulled off a paling. The officer undertook to deputize assistance, but no one responded. He then requested a. bystander to go to the nearest telephone for the purpose of calling for the police patrol. Thereupon a struggle or scuffle ensued between the policeman and the defendant; they grappled and fell to the ground. The pistol fired two or three times; the accused arose from the ground leaving the policeman underneath him in a stooping or rising position. Having secured the policeman’s pistol the accused stood over him, pointing the pistol directly at him and said, “You damned son of a bitch, I am going to send you' to hell,” or, as another witness testified “You white son of a bitch, I will send you to hell,” and fired the shot from which the policeman died within a few minutes.
The evidence is conflicting as to the manner in which the policeman approached the accused for the purpose of making the arrest. According to the testimony for the defendant, the policeman used unnecessary force and violence, which would have authorized the jury to reduce the offense to voluntary manslaughter. According to the defendant’s statement, however, he did not shoot the policeman at all, but on the contrary the deceased was killed during the struggle by the discharge of the pistol while in *773the policeman’s hand. The statement of the accused as to how the killing occurred is as follows: “On the 13th day of December, Saturday night, me and Mr. Adams [Aiken] had a little row —me and my wife had a little row, and Mr. Adams [Aiken] run up to us, after I was leaving home, with his pistol in his hand; he had on an undershirt — didn’t have on any top shirt, no uniform of any kind — he run up to me, grabbed me in my shirt and say, 'You black son of a bitch, you raised enough hell down here,’ and struck me across the head on the right hand side of my head. I say, 'Lord, have mercy, I haven’t done nothing;’ and he struck me again right here, with the pistol [indicating], I say, T ain’t done nothing;’ he shoved me with the side of the pistol. 'Shut up, you black • son of a bitch, I’m going to kill you.’ I caught hold of Mr. Adams’ [Aiken’s] pistol and we began tussling over the pistol. We fell on the sidewalk, and after we fell on the sidewalk the pistol went off three times. The first time it went off it shot me through the hand, and the next time it went off I couldn’t say where that bullet went, but the next time it went off striking Mr. Adams [Aiken] through the neck, but somewhere about the neck — they say somewhere about the jugular vein. Gentlemen of the jury, I’m not guilty of shooting Mr. Adams [Aiken]; he shot himself in the scuffle on the ground. I wouldn’t have nothing like that occur for nothing on earth.” There was direct evidence that Aiken, the deceased, was a ppliceman of the City of Atlanta, consisting of the testimony of the chairman of the police commission that he swore him in, and also the oath as a police officer signed by Aiken, and by the vice-president of the police committee of the council. The State also introduced the following ordinances of the city: “Sec. 1762. — Public Indecency. Disorderly Conduct — How Punished— Penalty. Any person, who shall, within the corporate limits of Atlanta, be guilty of an act of public indecency, tending to debauch the morals of any of the citizens, or of quarrelling, or of using obscene, vulgar, profane language, or malicious mischief, or otherwise acting in a disorderly manner (which offense is not recognized as penal by the laws of this State), shall on conviction pay a fine of not exceeding one hundred dollars and costs, or be imprisoned in the station-house not more than thirty days, in the discretion of the recorder’s court.” “Sec. 409. — -Duties of *774Police Force. It shall be their duty to make arrests of any persons violating the ordinances of said city with or without summons, and also with or without warrant. They shall likewise make arrests of any persons, who have violated the statutes of said State, and their arrests for such violations are hereby authorized, either with or without warrants therefor. They shall perform such other duties as may be imposed by the laws of the State, and ordinances of the general council.” The testimony on behalf of the State clearly authorized the verdict; and the credibility of the witnesses was a matter for .the jury to determine.

Judgment affirmed.


All the Justices concur.